tcmemo_2008_87 united_states tax_court michael a and mary pettit petitioners v commissioner of internal revenue respondent docket no filed date richard b tomlinson for petitioners bryan e sladek for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 penalty on petitioners’ federal_income_tax the issues for decision are whether dollar_figure petitioner michael a pettit received in connection with all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the settlement of a lawsuit is excludable from gross_income for pursuant to sec_104 and whether petitioners are liable for the sec_6662 penalty for findings_of_fact none of the facts but all of the exhibits have been stipulated and the exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in michigan before date michael a pettit petitioner was employed by electronic data systems corp eds as a facilities project coordinator on date eds terminated petitioner as part of a workforce reduction petitioner’s supervisor at eds informed petitioner that he was selected for termination on the basis of his age and pay at the time of his termination petitioner was approximately years old eds replaced petitioner with a facilities project coordinator who was younger than petitioner petitioner filed an age discrimination lawsuit pursuant to michigan law against eds the case eventually went to trial in the u s district_court for the eastern district of michigan lawsuit in the lawsuit petitioner set forth a claim alleging physical injuries emotional distress and family problems arising out of his termination from eds the lawsuit went to trial in date however after days of trial the parties settled the case by executing a settlement agreement and release settlement agreement the settlement agreement provided that petitioner presented evidence of serious emotional distress during trial of the lawsuit pursuant to the settlement agreement eds agreed to pay petitioner dollar_figure eds paid petitioner dollar_figure in dollar_figure payment the settlement agreement provides that the dollar_figure payment is to be apportioned as follows of the first payment of one hundred twenty thousand dollars dollar_figure forty four thousand two hundred and fifty dollars and sixteen sic dollar_figure shall be attributed to lost wages and shall be tendered in a check which will be issued as a payroll check with applicable withholding on which an irs form_w-2 will be issued the remaining seventy five thousand seven hundred and forty nine dollars and eighty eight cents dollar_figure of the first payment and the entire second payment of one hundred and twenty thousand dollars dollar_figure shall be attributed to emotional distress pain suffering and other non-wage damages and an irs form_1099 shall be issued petitioner’s annual salary at eds was dollar_figure in the settlement agreement petitioner and eds agreed to and calculated the allocation of dollar_figure to lost wages to reflect the amount of salary petitioner would have earned if he had not been terminated and had remained employed with eds until date in return for the money eds paid petitioner pursuant to the settlement agreement petitioner agreed to the following second complete release and dismissal of lawsuit with prejudice in return for the consideration set forth above pettit agrees to release eds from all claims or demands pettit may have against eds including but not limited to any claims related to pettit’s employment with eds or separation from that employment and any claims for attorneys fees and costs this includes without limitation a release of any rights or claims asserted by pettit in the lawsuit styled pettit v electronic data systems inc case no 02-cv-74357 which is currently pending before the united_states district_court for the eastern district of michigan southern division this release also includes without limitation a release by pettit of any related or unrelated wrongful discharge claims contractual claims tort claims or any other actions this release covers both claims that pettit knows about and those he may not know about fourth no future lawsuits pettit promises never to file a lawsuit demand action or otherwise assert any claims that are released in the second paragraph of this agreement thirteenth entire agreement for the purpose of implementing a full and complete release and discharge of claims pettit expressly acknowledges this agreement is intended to include in its effect without limitation all the claims described in the preceding paragraphs whether known or unknown suspected or unsuspected and that this agreement contemplates the extinction of all such claims including claims for attorneys’ fees pettit expressly waives any right to assert after the execution of this agreement that any such claim demand obligation or cause of action has through ignorance oversight or for any other reason been omitted from the scope of this agreement this is the entire agreement between pettit and eds and supersedes and prevails over all other prior agreements understandings or representations by or between the parties whether oral or written this agreement may not be modified or amended and there shall be no waiver of its provisions except by a written instrument executed by pettit and a corporate officer of eds eds has made no promises to pettit other than those in this agreement the accounting firm of belger and associates prepared petitioners’ joint federal_income_tax return on petitioners’ timely filed return petitioners reported dollar_figure of the dollar_figure payment as wages petitioners did not include dollar_figure of the dollar_figure payment as other income instead on statement - form_1040 line - other income petitioners calculated their other income as follows description amount debt canceled debt canceled settlement nontaxable sec_104 total dollar_figure big_number big_number big_number big_number the disclosure on their return reflected petitioners’ understanding that the dollar_figure of the dollar_figure payment was not taxable ie it was excludable under sec_104 respondent determined that the amount of petitioners’ other income on their return should be increased by dollar_figure because this amount was not excludable from income respondent also determined a sec_6662 penalty for i burden_of_proof opinion generally the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioners bear the burden_of_proof see rule a ii deficiency it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 we note that although petitioners round up the dollar_figure to dollar_figure on their return in the statutory_notice_of_deficiency respondent rounded down the dollar_figure to dollar_figure this accounts for the dollar_figure difference the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 amended sec_104 as relevant here to provide sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress t he term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 sec_104 as amended by the sbjpa generally is effective for amounts received after date sbjpa sec d 110_stat_1839 damages received means amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in evaluating whether amounts received pursuant to a settlement agreement are excludable from income pursuant to sec_104 we look to the written terms of the settlement agreement to determine the origin and allocation of the settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir jacobs v commissioner tcmemo_2000_59 affd sub nom 22_fedappx_967 10th cir petitioner and eds entered into a written settlement agreement petitioner testified that he was paid dollar_figure of the dollar_figure payment for emotional distress pain and suffering petitioner testified that the pain and suffering consisted of irritable bowel syndrome a digestive problem and headaches the term emotional distress includes symptoms such as insomnia headaches and stomach disorders which may result from such emotional distress congress amended sec_104 to specifically address the issue of whether damages for emotional distress are excluded from gross_income and determined that such damages generally are not excludable from income the settlement agreement states that petitioner filed a lawsuit alleging physical injuries emotional distress and family problems arising out of eds’s termination additionally the settlement agreement explicitly states that petitioner presented evidence of serious emotional distress during the trial and it does not contain language indicating that petitioner presented any evidence of physical injuries or physical sickness sec_104 as amended by the sbjpa requires not only that damages compensate for personal injury but also that the injury be physical the settlement agreement makes no allusion to compensation_for a physical injury or physical sickness there is no apportionment of any of the settlement proceeds to a physical injury or physical sickness the settlement agreement divides the dollar_figure into two portions one portion of the dollar_figure payment is allocable to wages and the remainder of the dollar_figure payment and the entire second payment which also totaled dollar_figure are allocable to emotional distress leaving no residue susceptible of attribution to physical injury or to anything else this omission and the affirmative language of the settlement agreement further support the conclusion that petitioner’s damage award does not qualify for the sec_3 we note that the pleadings setting forth petitioner’s claims in the lawsuit were not offered as evidence a exclusion see seidel v commissioner tcmemo_2007_45 accordingly we sustain respondent’s deficiency determination iii sec_6662 penalty a burden of production sec_7491 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite b sec_6662 respondent determined that petitioners are liable for the sec_6662 penalty for pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 respondent met his burden of production as there was a substantial_understatement_of_income_tax the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional see id the record establishes that petitioners acted with reasonable_cause and in good_faith petitioners reasonably and in good_faith relied on their return preparer petitioners disclosed dollar_figure of the dollar_figure payment and their basis for excluding this amount from income on their return accordingly we conclude that petitioners had reasonable_cause and acted in good_faith as to any underpayment for therefore we hold that petitioners are not liable for the penalty pursuant to sec_6662 iv conclusion in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
